Case 1:04-cr-20065-PAS Document 1097 Entered on FLSD Docket 01/28/2021 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 04-CR-20065-SEITZ

   UNITED STATES OF AMERICA,

   v.

   LEEBERT RAMCHARAN,

         Defendant.
   __________________________________/

              ORDER DENYING MOTION FOR RECONSIDERATION

         This matter is before the Court on Defendant Leebert Ramcharan’s pro se

   Verified Motion for Reconsideration [DE 1084, 1086], which the Court treats as a

   motion for reconsideration of its earlier Order Denying Defendant’s Motions for

   Compassionate Release [DE 1080]. The Government opposes the Motion [DE 1094],

   and Defendant has replied [DE 1096]. The Court has considered the parties’ filings

   and the applicable law. Because Defendant does not offer any substantively new

   argument or evidence, and because motions for reconsideration are not appropriate

   in these instances, Defendant’s Motion is DENIED.

         I.     Legal Standard

         Although the Federal Rules of Criminal Procedure do not provide for motions

   for reconsideration, they are permitted in certain criminal matters. Serrano v.

   United States, 411 F. App’x 253, 255 (11th Cir. 2011) (citing United States v.

   Phillips, 597 F.3d 1190, 1199-1200 (11th Cir. 2010)). Motions for reconsideration of

   sentence reduction orders under 18 U.S.C. § 3582(c), however, are not such

   instances. See United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003)

                                             1
Case 1:04-cr-20065-PAS Document 1097 Entered on FLSD Docket 01/28/2021 Page 2 of 3




   (excluding application of civil rules of procedure to criminal matters such as those

   under § 3582(c)(2)); Phillips, 597 F.3d. at 1200 (stating that § 3582(c)(1)(B) “does

   not include a…motion for reconsideration as an exception to the sentence

   modification prohibition”). Although the Eleventh Circuit has not squarely

   addressed the issue, the Court appears similarly restricted from entertaining a

   motion for reconsideration of a compassionate release order under § 3582(c)(1)(A).

         II.    Discussion – Basis of Court’s Decision

         Defendant’s new Motion details the pandemic-era circumstances at his

   institution, clarifies for the Court that he regrets and takes responsibility for his

   prior actions, and states that his health continues to incrementally deteriorate.

   This additional information, however, does not constitute new argument that the

   Court had not already considered. Similarly, Defendant has not offered any facts

   substantively different than those presented earlier, aside from his purported

   acceptance of responsibility, which would not have ultimately changed the Court’s

   conclusions, given the related facts addressed in its earlier Order.

         As the Court noted in that Order, while it is concerned for Ramcharan’s well-

   being in these challenging times, general fear of acquiring the virus due to the

   circumstances of his institution is not a basis for release. The provided information

   fails to meet a minimum threshold for a renewed motion for compassionate release.

   Instead, the Court treats the Motion as one for reconsideration, which, as explained

   above, is not available to a defendant in these circumstances. Therefore, it is

         ORDERED THAT



                                              2
Case 1:04-cr-20065-PAS Document 1097 Entered on FLSD Docket 01/28/2021 Page 3 of 3




        1.    Defendant Leebert Ramcharan’s pro se Verified Motion for

   Reconsideration [DE 1084] is DENIED.

        2.    The Government’s Motion to Reconsider [DE 1092] is DENIED AS

   MOOT.

        DONE AND ORDERED in Miami, Florida, this 28th day of January, 2021.




                                ________________________________
                                PATRICIA A. SEITZ
                                UNITED STATES SENIOR DISTRICT JUDGE




                                          3
